


Exhibit 10.3




Execution Copy


EMPLOYMENT AGREEMENT
 
AGREEMENT (the “Agreement”) dated this September 30th, 2010 (the “Effective
Date”) made by and between Presstek, Inc., a Delaware corporation, its parents,
subsidiaries, divisions, or affiliated entities, successors and assigns (the
“Employer”), and James R. Van Horn, (the “Employee”).
 
WHEREAS, the Employer and Employee desire have Employee serve as Vice President,
General Counsel and Secretary of the Company.
 
NOW, THEREFORE, in consideration of the promises hereafter contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto AGREE as follows:
 
 
1.           Consideration.  In consideration for the Employee's execution of
this Agreement, the Employer agrees that the Employee's employment shall
continue as set forth in this Agreement, the Employee shall be permitted access
to the Employer's confidential information and trade secrets and the Employee
shall be eligible to receive post-Term Severance Payments (Section 9) or the
Change in Control payment (Section 12) as set forth in this Agreement (subject
to his compliance with Sections 10 and 11 of this Agreement). The Employee
understands, acknowledges and agrees that the Employee would not receive the
consideration specified in this Section 1, except for the Employee's execution
of this Agreement and the fulfillment of the promises contained herein.
 
2.           Employment.  During the term of this Agreement, the Employee agrees
to serve as Vice President, General Counsel and Secretary, and as a Corporate
Officer. The Employee agrees to devote all of his business time and efforts to
the performance of his duties hereunder. The Employee shall at all times report
to, and his activities shall at all times be subject to, the direction and
control of the Chief Executive Officer, and the Board of Directors. The Employee
shall exercise such powers and comply with and perform, faithfully and to the
best of his ability, such directions and duties in relation to the business and
affairs of the Company as may from time to time be vested in or requested of
him, and shall not engage in any other business activity, whether or not for
profit, without the written authorization of the Board of Directors. If Employee
shall be elected to other offices of the Company or any of its affiliates, he
shall serve in such positions without compensation other than provided for in
this Agreement. The Employee shall perform his services under this Agreement at
such locations as may be required by the Company.
 
3.           Employment Term.  “Term,” as used in this Agreement, shall refer to
the Term of this Agreement as defined in this Section. The Term of this
Agreement shall commence on September 30, 2010, (the “Start Date”) and shall end
three years thereafter, on the day preceding the third anniversary of the Start
Date, unless terminated sooner in accordance with the provisions hereof.


On or prior to March 31, 2013, either the Employee or the Employer may give
written notice to the other party that the party does not desire to extend the
employment relationship beyond the end of the Term.  In such event, the Employee
shall be entitled to severance payments as

 
1

--------------------------------------------------------------------------------

 

provided in Section 9(a) (ii). In the event that neither the Employee nor the
Employer provides such notice to the other party, then the parties shall
negotiate in good faith in an effort to agree to the terms of a new employment
agreement.  In connection with the negotiation of a new employment agreement,
the Employer shall not propose any terms or conditions that would constitute a
Good Reason or terms and conditions relating to Base Salary, Target Bonus,
severance benefits, or other benefits that are less favorable to Employee than
the then current terms and conditions of this Agreement provide to Employee. If
the parties fail to agree on the terms of a new employment agreement on or prior
to June 30, 2013, then the employment relationship between the Employee and
Employer shall be deemed to conclude at the end of the Term, and the Employee
shall be entitled to severance payments equal to his then current Base Salary,
which shall be paid to Employee over a period of twelve months beginning
immediately following the Termination Date in equal installments according to
the Employer’s normal payroll practices then in effect.
 
4.           Compensation.  The Employer agrees to pay the Employee during the
Term of this Agreement an annual base salary equal to TWO HUNDRED AND NINETY
THREE THOUSAND U.S. DOLLARS And ZERO CENTS ($293,000) with the salary to be
reviewed no less than annually during the Term of this Agreement by the Board of
Directors or Compensation Committee of the Employer. In the annual salary
review, the Board of Directors may compensate the Employee for increases in the
market value of the Employee's duties and responsibilities hereunder and may
provide for performance or merit increases. The base salary of the Employee
shall not be decreased at any time during the Term of this Agreement from the
amount then in effect, unless the Employee otherwise agrees in writing. The
salary shall be payable to the Employee in accordance with the Employer's
payroll system, as determined by the Employer, but not less frequently than
monthly. All payments and benefits in this Agreement shall be subject to all
applicable federal, state and local withholding, payroll and other taxes.
 
Participation in discretionary bonuses, retirement and other employee benefit
plans and fringe benefits shall not reduce the salary payable to the Employee
under this Section 4, except as set out herein.
 
5.           Discretionary Bonuses.  During the Term, the Employee is also
eligible to receive a target bonus of fifty percent (50%) of the Base Salary for
each fiscal year of full-time employment. Such bonus, if any, shall be based on
the Company's and the Employee's achievement (as determined by the Company) of
certain goals and objectives. Such achievement is to be determined by the
Company's Board of Directors (the “Board”) or the Board’s Compensation Committee
in their sole discretion. If the Board or the Compensation Committee determines
the Employee is eligible to receive a bonus under this Section, said bonus shall
be paid no later than two weeks following the finalization of annual financial
results for the relevant fiscal year. No bonus under this paragraph shall be
payable to the Employee with respect to any fiscal year during which his
employment is terminated, regardless of the manner of such termination.
 
6.           Stock Option Re-Pricing: Participation in Stock Option, Retirement
and Employee Benefit Plans; Fringe Benefits. In accordance with Section 8 (h) of
the Presstek, Inc. 2003 Stock Option and Incentive Plan, the Employer hereby
agrees to amend the per share exercise price of the stock option grant for
75,000 shares of Common Stock provided to Employee on October 23, 2007 to a per
share price equal to the closing price of the Employer’s Common Stock on the
date of this Agreement.  All other terms and conditions of this stock option
grant shall remain unchanged.  

 
2

--------------------------------------------------------------------------------

 

 
The Employee may be entitled to participate during the Term in any plan or
arrangement of the Employer relating to stock options, stock purchases, pension,
thrift, or profit sharing benefits, or other benefits under qualified or
non-qualified deferred compensation plans, group life insurance, medical
coverage, education or any other employee benefits that the Employer in its sole
discretion may adopt or make available for the benefit of the Employee.
 
The Employer fully reserves its rights to change, modify or discontinue any of
its stock purchase, retirement, or employee benefit plans at any time during the
Term of this Agreement in its sole and absolute discretion, and in accordance
with applicable law.
 
7.           Standards.  The Employee shall perform his duties and
responsibilities under this Agreement in accordance with such reasonable
standards as are established from time to time by the Chief Executive Officer
and/or Board of Directors of the Employer, in their sole and absolute
discretion.
 
8.           Voluntary Absences; Vacations. The Employee shall be entitled to an
annual paid vacation during the Term of this Agreement in accordance with the
Employer's policy of executives of four (4) weeks per year. The timing of paid
vacations shall be scheduled in a reasonable manner by the Employee.
 
9.           Termination of Employment.
 
The Employee's employment with the Employer may terminate either by:
 

 
(a)
termination by the Board of Directors of the Employer either (i) for Cause (as
defined in Section 9(a)(iii) below) or (ii) without Cause;

 

 
(b)
termination by the Employee either for (i) Good Reason (as defined in Section
9(b) below or (ii) Not Good Reason (as defined in Section 9(b); or

 

 
(c)
death or disability of the Employee.

 


 
(a)           Termination by the Board.
 
(i)           The Board of Directors may terminate the Employee's employment at
any time, but any termination by the Employer other than termination for Cause
(as defined in Section 9(a)(iii) below) shall not prejudice the Employee's right
to receive compensation and other benefits under this Agreement, except as
otherwise stated in this Agreement. In the event of a termination for Cause, the
Employee shall have no right to receive payment, compensation or other benefits,
including payment of legal fees and expenses incurred, for any period after
termination for Cause except as otherwise required by law. Where the Employer
terminates the employment of the Employee other than termination for Cause, the
Employer shall continue to be subject to any independent obligation to the
Employee under any employee benefit plan in which the Employee is then a
participant. Where the Employee's employment is terminated for Cause, the
Employer shall have no obligation to continue to be subject to any independent
obligations to the Employee under any employee benefit plan for which the
Employee is then a participant, except as otherwise required by law.
 

 
3

--------------------------------------------------------------------------------

 

(ii In the event that the Employee’s employment ceases by reason of the
Employer’s termination of the Employee’s employment during the Term other than
for Cause, or if the Employee voluntarily resigns for a Good Reason, or if
Employee’s employment terminates as a result of the Employee’s death or Total
Disability, or if either party provides the other party with written notice that
the party does not desire to extend the employment relationship beyond the end
of the Term, as set forth in Section 2 of this Agreement, then all unvested
options, restricted stock and other equity (options, restricted stock and other
equity are, collectively, “Equity”) that has previously been granted to Employee
shall vest on the Termination Date and any restrictions that had been placed on
Equity shall lapse and the Equity shall be freely transferable. In the event
that the Employee’s employment ceases by reason of the Employer’s termination of
the Employee’s employment during the Term other than for Cause, if the Employee
voluntarily resigns for a Good Reason, or if either party provides the other
party with written notice that the party does not desire to extend the
employment relationship beyond the end of the Term, as set forth in Section 2 of
this Agreement, then in lieu and replacement of the Employee's entitlement to
any compensation and other benefits under this Agreement pursuant to Section
9(a)(i), the Employer shall make severance payments to the Employee in an
aggregate amount that is equal to the Employee's then current annual base salary
for a period of one (1) year (collectively, the “Severance Payments”). The
Severance Payments shall be paid after termination of employment in equal
monthly installments according to the Employer's normal payroll practices then
in effect. 


However, if the Employer's termination of the Employee's employment without
Cause occurs in connection with, or within one and one-half (1 ½) years after, a
“Change in Control” as defined in Section 12(b) hereof, the amount payable to
the Employee shall be exclusively determined under Section 12(a) as limited by
Section 12(c) hereof, and the Employer shall not be required to make the
payments set forth in this Section. The Severance Payments under this Section
9(a) (ii) and Section 12 shall not be reduced by any compensation which the
Employee may receive for other employment with another employer after
termination of his employment with the Employer. In addition, in the event of
any termination of employment, other than termination for Cause, the Employee
and his family shall be entitled to statutory benefit continuation rights in
accordance with COBRA (or a state law equivalent), provided Employee makes the
appropriate voluntary contribution payments at the employee apportioned
contribution rate and subject to applicable law and the requirements of the
Company's health insurance plans then in effect.
 
Notwithstanding the foregoing, the Employer shall have no obligation to make any
contributions to any retirement plan applicable to the Employee after the date
the Employee ceases to be employed by the Employer except as may be required by
such applicable plan. Notwithstanding anything stated herein to the contrary,
and for purposes of clarity, should the Employer terminate the Employment of the
Employee for Cause, the Employee shall not be entitled to receive Severance
Payments. In the event of a retirement plan, the Employee shall be entitled to
contributions made by the Employer to the retirement plan on the Employee's
behalf prior to the date of the Employee's termination, which have vested and
for which the Employee is otherwise eligible in accordance with the written
terms of the official plan documents governing any applicable retirement plan.
The Employer shall have no obligation to make the Severance Payments set forth
in this Section unless the Employee fully complies with his obligations under
this Agreement, including, but not limited to, his obligations under Sections 10
and 11 of this Agreement.
 
(iii)           References in this Agreement to “termination for Cause” shall
mean termination on account of acts or omissions of the Employee which
constitute Cause as defined below. Any

 
4

--------------------------------------------------------------------------------

 

determination with respect to a termination for Cause shall require the approval
of the Board of Directors of the Employer. “Cause” shall mean any of the
following:
 
(A)           conviction of a felony,
 
(B)           theft from the Employer,
 
(C)           breach of fiduciary duty involving personal profit,
 
(D)           sustained and continuous conduct by the Employee which adversely
affects thereputation of the Employer.
 






(b)           Termination by the Employee.
 
The Employee shall have no right to terminate his employment under this
Agreement prior to the end of the Term of this Agreement, unless such
termination is for Good Reason or approved by the Board of Directors of the
Employer. For purposes of this Agreement, the term “Not Good Reason” shall mean
such termination by the Employee of his employment for reasons other than for
Good Reason. In the event that the Employee terminates his employment for Not
Good Reason, the Employee shall have no right to receive compensation or other
benefits, including payment of legal fees and expenses incurred (with exception
of paragraph 15), for any period after such termination except as otherwise
required by law. Where the Employee terminates his employment for Good Reason,
the Employer shall continue to be subject to any independent obligation to the
Employee under any employee benefit plan in which the Employee is then a
participant. Where the Employee terminates his employment for Not Good Reason,
the Employer shall have no obligation to continue to be subject to any
independent obligations to the Employee under any employee benefit plan for
which the Employee is then a participant, except as otherwise required by law.
 
Notwithstanding anything stated herein to the contrary, and for purposes of
clarity, should the Employee terminate his Employment for Not Good Reason, the
Employee shall not be entitled to receive Severance Payments as described in
Section 9(a)(ii). However, nothing herein shall in any way affect the Employee's
entitlement to indemnification under Paragraph 15 of the Agreement entitled
“Legal Expenses” unless Employee is terminated by the Employer prior to end of
the Term of this Agreement for “Cause” (as defined in Section 9(a)(iii) of the
Agreement) and the reason for Employee's termination for "Cause" is related to
the claim with respect to which indemnification is sought.
 
(c)           Death and Disability.
 
The Employee's employment under this Agreement may also cease prior to the end
of the Term of this Agreement in the event of the Employee's death or upon the
Employee becoming "Totally Disabled." For purposes of this Agreement, "Totally
Disabled" shall mean such situation where, because of injury (the "Injury") or
sickness (the "Sickness"), the Employee is unable to perform the material duties
of his regular occupation for a specified period; and, solely due to Injury or
Sickness, he is unable to earn more than the percentage of his Indexed Covered
Earnings (as that term is defined in the Employer's Long-Term Disability Summary
Plan Description) from working in his regular occupation. Thereafter, "Totally
Disabled" shall mean

 
5

--------------------------------------------------------------------------------

 

such situation where the Employee is disabled in that his Injury or Sickness
makes him unable to perform the material duties of any occupation for which he
may reasonably become qualified based on education, training or experience; and
solely due to such Injury or Sickness, he is unable to earn more than the
percentage of his Indexed Covered Earnings (as that term is defined in the
Employer's Long-Term Disability Summary Plan Description). For purposes of this
Agreement the Employee shall be "Totally Disabled" as of the date he becomes
entitled to receive disability benefits under the Employer's long term
disability plan. In the event that the Employee's employment is terminated by
his death or upon becoming "Totally Disabled," the Employee or the Employee's
heirs or estate (as applicable), shall be entitled to receive (i) any accrued
but unpaid salary for services rendered to the date of termination as determined
pursuant to Section 4, (ii) any vacation accrued under the Employer's policy to
the date of termination, and (iii) any accrued but unpaid expenses pursuant to
Section 14 of this Agreement. The benefits to which the Employee may be entitled
upon termination pursuant to the plans and arrangements referred to in Section 6
of this Agreement shall be determined and paid in accordance with the terms of
such plans and arrangements.
 
(d)           The Employer shall have no obligation to make the payments set
forth herein if the Employee is in material breach of the Employee's obligations
under this Agreement. The Employee shall be obligated to execute a general
release of claims in favor of the Employer, its current and former parents,
subsidiaries, subdivisions, divisions, shareholders, Board of Directors, or
affiliated entities or persons, and the current and former directors, officers,
employees and agents of the Employer, in a form acceptable to the Employer (the
"Release"), as a condition to receiving the Severance Payments described above.
 
10.           Confidential Information and Non-Competition.
 
(a)           "Confidential Information" shall mean trade secrets or
confidential information relating to the Employer, its customers, affiliates and
their respective businesses, including, but not limited to, the identity of the
Employer's customers; the identity of distributors and suppliers of the
Employer; the identity of representatives responsible for entering into
contracts with the Employer; specific customer, distributor and supplier needs
and requirements; the details of contracts and proposals between the Employer
and its customers, distributors and suppliers; selling and marketing strategies,
prices, costs and profit margins; the names, addresses and other contact
information of purchasing agents, vendors or other entities; purchasing
techniques, methods, procedures and processes; manufacturing and production
techniques, methods, procedures and processes; other techniques, methodologies
and processes used by the Employer in the conduct of its business; techniques,
methods, procedures, know-how, show-how, prototypes and technical
specifications; computer data, software, software codes, computer models,
research projects, data processing and other programs; production and
manufacturing equipment and operating practices; information with respect to
products and product formulae, designs, plans for future business, new business,
products or other developments; new or innovative ideas, customer proposals,
marketing plans and ideas, and future developments or strategies; information
pertaining to research and development, acquisitions or divestitures, marketing
and sales, cost cutting, revenue generation, or other matters concerning the
Employer's planning and strategy; and other nonpublic financial and other
information of the Employer disclosed to or known by the Employee as a
consequence of or through the Employee's employment (or other service
relationship) with the Employer (including information conceived, originated,
discovered or developed by the Employee), which information is not generally
known in the relevant trade or industry or is not public knowledge. The Employee
acknowledges and agrees that the Confidential Information is not generally known
or available to the public, but has been developed, compiled or acquired by the
Employer at its great effort and expense.
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
Confidential Information can be in any form: oral, written or machine readable,
including electronic files.
 
(b)           The Employee acknowledges and agrees that the Employer is engaged
in a highly competitive business and that its competitive position depends upon
its ability to maintain the confidentiality of the Confidential Information and
Trade Secrets which were developed, compiled and acquired by the Employer at its
great effort and expense. The Employee further acknowledges and agrees that any
disclosure, divulging, revelation or use of any of the Confidential Information,
other than in connection with the Employer's business or as specifically
authorized by the Employer, will be highly detrimental to the Employer, and that
serious loss of business and goodwill and pecuniary damage may result therefrom.
During the Employee's employment with the Employer and thereafter, the Employee
shall hold for the benefit of the Employer, and not for the Employee's own
benefit or disclosure to third parties, all Confidential Information relating to
the Employer and its business, including all Confidential Information of
customers of the Employer (i) obtained by the Employee during the Employee's
employment with the Employer and (ii) not otherwise public knowledge or
generally known in the trade or industry. The Employee shall not, without the
prior written consent of the Employer, unless compelled pursuant to the order of
a court or other governmental or legal body having jurisdiction over such
matter, communicate or divulge any such Confidential Information to anyone other
than the Employer and those designated by it. In the event the Employee is
compelled by order of a court or other governmental or legal body to communicate
or divulge any such Confidential Information to anyone other than the Employer
and those designated by it, the Employee shall promptly notify the Employer of
any such order and the Employee shall cooperate fully with the Employer in
protecting such information to the extent possible under applicable law and will
only disclose that portion of the Confidential Information necessary to satisfy
any such order.
 
(c)           Upon termination of the Employee's employment with the Company, or
at any time the Company requests, all equipment, property, documents, files,
records, notes, memoranda, designs, reports, price lists, cost sheets,
prototypes, blue prints, technical specifications, estimates, databases, home
office equipment, automobiles, computer equipment, computer files, computer
programs, plans, documents and all other property and Confidential Information
of the Employer (including all copies in all forms in the Employee's possession
or control), whether prepared by the Employee solely or jointly with others,
shall be left with or promptly returned to the Employer and shall at all times
be the property of the Employer.


(d) The Employee acknowledges and agrees that competitive products and services
shall be defined to mean non-photographic imaging, computer-to-plate,
direct-to-press, thermal laser or chemistry-free printing plate technology
products and services or any other additional products and services
substantially similar to the products and services designed, conceived,
marketed, distributed or developed by the Employer as may exist at the time of
termination of the Employee’s employment (the “Restricted Activity”). This is a
highly competitive business, and by virtue of the Employee’s position and
responsibilities with the Employer, and the Employee’s access to Confidential
Information, the Employee’s engaging in any business which is directly or
indirectly competitive with the Restricted Activity will cause the Employer
great and irreparable harm. During the period of employment as an officer and/or
employee of the Employer, the Employee will devote his available business time
and best efforts to promoting and advancing the business of the Employer. During
the Term and for the applicable period of time described below (the “Restricted
Period”), the Employee agrees that he will not, in any jurisdiction around the
world in which the Employer conducts business, whether alone or as a partner,
officer, director, consultant, agent, employee or stockholder of any Employer or
other commercial enterprise, engage in any business or other commercial activity
which is competitive with the Restricted

 
7

--------------------------------------------------------------------------------

 

Activity including related products and services being designed, conceived,
marketed, distributed or developed by the Employer at the time of termination
of such employment, unless written approval is obtained from the Employer’s
Board. If the Employee is terminated for Cause or resigns without Good Reason,
or if the Employee gives notice of non-concurrence in an extension pursuant to
Section 2, the Restricted Period shall end eighteen months from the Termination
Date. If the Employee elects to resign for Good Reason as a result of a Change
in Control, the Restricted Period shall end twelve months from the date of the
Change in Control. If the Employee’s employment is terminated by the Employer
without Cause, or if Employee resigns for a Good Reason (other than as a result
of a Change in Control), the Restricted Period shall end six (6) months from the
Termination Date. If the Employer gives notice of non-concurrence in an
extension pursuant to Section 2, the Restricted Period shall end on the
Termination Date.


(e)           The Employee acknowledges and agrees that during the course and
solely as a result of the Employee's employment with the Employer, the Employee
has and will become aware of some, most or all of the customers of the Employer,
their names and addresses, their representatives responsible for engaging the
services of the Employer and their specific needs and requirements. The Employee
further acknowledges and agrees that the loss of such customers will cause the
Employer serious loss of business and will be detrimental to the Employer's
goodwill and will cause great and irreparable harm. During the Term of the
Agreement and for a period of one (1) year after termination of employment (for
any reason whatsoever), the Employee will not directly or indirectly either for
himself or for any other person or commercial enterprise (1) divert or take away
or attempt to divert or take away, any of the Employer's customers or business
in existence at the time of termination of such employment that the Employee had
contact with, for whom the Employee performed services during his employment
with the Employer and/or that were made known to the Employee by the Employer
during his employment with the Employer; and/or (2) solicit or attempt to
solicit, ask for, accept, or seek to do business with, for the purpose or effect
of engaging in competition with the Employer, any of the Employer's customers or
business in existence at the time of termination of such employment with whom
the Employee had contact, for whom the Employee performed services during his
employment with the Employer and/or that were made known to the Employee by the
Employer during his employment.
 
(f)           The Employee acknowledges and agrees that during the course and
solely as a result of the Employee's employment with the Employer, the Employee
has and will become aware of some, most or all of the employees of the Employer,
and has and will acquire knowledge of their qualifications, skills, abilities,
salaries, commissions, benefits and other matters with respect to such employees
not generally known to the public. The Employee further acknowledges and agrees
that any solicitation, luring away or hiring of such employees of the Employer
will cause serious loss of business and will be detrimental to the Employer's
goodwill and will cause great and irreparable harm. During the Term of the
Agreement and for a period of two years after termination of employment (for any
reason whatsoever), the Employee will not directly or indirectly either for
himself or for any other person or commercial enterprise (1) solicit or induce
any employee to terminate his employment relationship with the Employer, and/or
(2) recruit, attempt to recruit, hire, or attempt to hire any employee of the
Employer other than on behalf of the Employer.
 
(g)           The Employee hereby acknowledges and agrees that the type and
periods of restrictions imposed in Sections 10(a) through 10(f) of this
Agreement are fair and reasonable and are reasonably required for the protection
of the Employer's Confidential Information and the goodwill associated with the
business of the Employer. Further, the Employee acknowledges and agrees that the
restrictions imposed in Sections 10(a) through 10(f) will not prevent him from

 
8

--------------------------------------------------------------------------------

 

obtaining suitable employment after his employment with the Employer ceases or
from earning a livelihood. The Employee hereby acknowledges, agrees and
understands that he would not be entitled to the Severance Payments (as
described in Section 9(a)(ii)) or the Change in Control payment (as described in
Section 12(a)), except for his agreement to fulfill his obligations under this
Agreement, including, but not limited to, his obligations under Sections 10 (a)
through 10(f) and Section 11 of this Agreement.
 
11.           Assignment of Inventions.  The Employee expressly understands and
agrees that any and all right or interest he may obtain in any designs, trade
secrets, technical specifications and technical data, know-how and show-how,
customer and vendor lists, marketing plans, pricing policies, inventions,
concepts, ideas, works of authorship, documentation, formulae, data, designs,
techniques, discoveries, improvements or intellectual property rights of any
kind or any interest therein (whether or not patentable or registrable under
copyright, trademark or similar statutes (including, but not limited to, the
Semiconductor Chip Protection Act) or subject to analogous protection) that he,
whether alone or jointly with others, authors, conceives, devises, develops,
reduces to practice, or otherwise obtains during the Employee's employment with
the Employer, and that (i) relate to or arise out of his employment with the
Employer; (ii) relate to the Employer's present or planned business or any of
the products or services being designed, conceived, developed, marketed,
manufactured or distributed by the Employer or that may be used in relation
therewith; (iii) result from the use of premises or personal property (whether
tangible or intangible) owned, leased or contracted for or by the Employer; (iv)
result from activities engaged in during the Employer's time; and/or (v) result
from use of Confidential Information of the Employer whether such use occurred
prior to or during the Employee's employment with the Employer (the
"Inventions"), are and shall immediately become the sole and absolute property
of the Employer and its assigns, as works made for hire or otherwise.
 
The Employee hereby assigns to the Employer the sole and exclusive right to such
Inventions. The Employee agrees that he will promptly disclose to the Employer
any and all such Inventions, and that, upon request of the Employer, the
Employee will execute and deliver any and all documents or instruments and take
any other action which the Employer shall deem necessary to assign to and vest
completely in the Employer, to perfect trademark, copyright and patent
protection with respect to, or to otherwise protect the Employer's trade secrets
and proprietary interest in such Inventions. The Employer agrees to pay any and
all copyright, trademark and patent fees and expenses or other costs incurred by
the Employee for any assistance rendered to the Employer pursuant to this
Section.
 
In the event the Employer is unable, after reasonable effort, to secure the
Employee's signature on any letters, patent, copyright or other analogous
protection relating to an Invention, the Employee hereby irrevocably designates
and appoints the Employer and any of its officers as his agent and
attorney-in-fact, to act for and on his behalf and stead to execute and file any
such application or applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent, copyright or other
analogous protection thereon with the same legal force and effect as if executed
by the Employee. The obligations in this Section shall continue beyond the
termination of the Employee's employment.
 
12.           Change in Control.
 
(a) (i)           If during the Term of this Agreement there is a Change in
Control of the Employer, and the Employee's employment with the Employer is
terminated involuntarily (other than for Cause), or voluntarily for Good Reason
(as defined below), in connection with or within one and one-half (1 1/2) years
after such Change in Control, then the Employee shall be entitled to receive

 
9

--------------------------------------------------------------------------------

 

a lump sum cash payment as provided in Section 12(a)(ii) below. The Employer
shall have no obligation to make the payment set forth in this Section unless
the Employee fully complies with his obligations under this Agreement,
including, but not limited to, his obligations under Sections 10 and 11 of this
Agreement. The Employer shall have no obligation to make the payment set forth
in this Section in the event of the Employee's death or upon Employee becoming
"Totally Disabled" (as described in Section 9(a) (c)) prior to his entitlement
to the payment as a result of his termination of employment. In such event, the
payments and benefits, if any, to which the Employee may be entitled shall be
determined in accordance with Section 9(c) of this Agreement.
 
(ii)           Subject to Section 12(c) hereof, the lump sum cash payment (the
"Payment") shall be in an amount equal to three (3) times the Employee's then
current Base Salary. In addition, in the event of a Change in Control, all
existing options that have been granted to the Employee shall be subject to
immediate vesting.




(iii)           As used herein, the term “Good Reason” shall mean any of the
following:
 
 
(A)
any material diminution in Employee’s duties, title, authority or reporting
line;

 
 
(B)
a reduction in or failure to pay compensation when due;

 
 

 
(C)
a Change in Control (as defined below);

 
 

 
(D)
the Employee’s benefits under any employee benefit or welfare plan are reduced
to less (subject to Employer’s right to provide equivalent benefits in cash or
otherwise in kind) than the benefits of 90% of the Employer’s employees under
any employee benefit or welfare plan, unless such reduction is initiated by the
Employee or approved by the Employee in his capacity as a member of the Board;

 
 

 
(E)
the Employee is reassigned, without his consent, to a principal work place which
is more than 50 miles from the Employer’s executive offices in Greenwich,
Connecticut.

 


(iv)           Payment under this Section 12(a) shall be in lieu of any amount
owed to the Employee as severance payments for termination without Cause under
Sections 9(a) hereof. However, payment under this Section 12(a) shall not be
reduced by any compensation which the Employee may receive from other employment
with another employer after termination of his employment with the Employer. The
Employer shall have no obligation to make any contributions to any retirement
plan that may be applicable to the Employee after a Change in Control of the
Employer. The Employee shall be entitled to contributions made by the Employer
to any retirement plan that may be applicable to the Employee on the Employee's
behalf prior to a Change in Control of the Employer, which have vested and for
which the Employee is otherwise eligible in accordance with the written terms of
the official plan documents governing any applicable retirement plan.


Payment shall be made at the earliest practicable date without triggering a tax
or penalty under Section 409A of the Internal Revenue Code, however any payment
due under this section 12 shall be made not later than 2-1/2 months following
the end of the year in which occurs the

 
10

--------------------------------------------------------------------------------

 

later of the Change in Control or the Employee's termination of employment;
provided, however, that if the Change in Control is not a "change in control"
within the meaning of Section 409A(a)(2)(A)(v) of the Code then payment shall be
made at the first to occur of any event following a Change in Control that would
permit distribution under Section 409A(a)(2)(A) of the Code.
 
(b)           A “Change in Control” of the Employer, for purposes of this
Agreement, shall be deemed to have taken place (A) if as the result of, or in
connection with, any cash tender or exchange offer, merger, or other business
combination, sale of assets or contested election, or any combination of the
foregoing transactions, the persons who were directors of the Employer within
twelve months before such transaction shall cease to constitute a majority of
the Board of the Employer or any successor entity; (B) the consummation of a
merger or consolidation of the Employer, with or into another entity or any
other corporate reorganization, if more than 50% of the combined voting power of
the continuing or surviving entity's issued shares or securities outstanding
immediately after such merger, consolidation or other reorganization is owned
beneficially by persons other than the shareholders who owned beneficially more
than 50% of the combined voting power of the Employer’s securities immediately
prior to such merger, consolidation or other reorganization; (C) the sale,
transfer or other disposition of all or substantially all of the Employer’s
assets . 


(c)           The Employer shall have no obligation to make the payments set
forth herein if the Employee is in material breach of the Employee's obligations
under this Agreement. The Employee shall be obligated to execute a general
release of claims in favor of the Employer, its current and former parents,
subsidiaries, subdivisions, divisions, shareholders, Board of Directors, or
affiliated entities or persons, and the current and former directors, officers,
employees and agents of the Employer, in a form acceptable to the Employer (the
"Release"), as a condition to receiving the payments set forth in this Section.
 
13.           Remedies.  The Employee acknowledges and agrees that compliance
with the covenants set forth in this Agreement is necessary to protect the
business and goodwill of the Employer and that any breach of Sections 10 through
11 of this Agreement will result in irreparable and continuing harm to the
Employer, for which money damages may not provide adequate relief. Accordingly,
in the event of any breach or anticipatory breach of Sections 10 and 11 by the
Employee, the Employer and the Employee agree that the Employer shall be
entitled to the following particular forms of relief as a result of such breach,
in addition to any remedies otherwise available to it at law or equity: (a)
injunctions, whether temporary, preliminary or permanent, enjoining or
restraining such breach or anticipatory breach, and the Employee hereby consents
to the issuance thereof forthwith and without bond by any court of competent
jurisdiction; and (b) recovery of all reasonable sums and costs, including
attorneys' fees, incurred by the Employer to enforce the provisions of Sections
10 and 11.
 
14.           Expenses: Automobile Allowance.
 
(a)           The Employee is authorized to incur, during the Term of this
Agreement, reasonable expenses for promoting the business of the Employer,
including without limitation expenses for entertainment, travel and similar
items. The Employer will promptly reimburse the Employee for all such expenses,
upon the presentation by the Employee, from time to time, of an itemized account
of such expenses.
 

 
11

--------------------------------------------------------------------------------

 

(b)           During the Term of this Agreement, the Employer shall provide
Employee with an automobile allowance of $1,000 per month, and the Employer
shall reimburse the Employee (upon submission by him of reasonably itemized
accounts thereof) for all gasoline.
 
15.           Legal Expenses. The Employer shall indemnify and hold harmless the
Employee from and against any and all costs and liabilities, including without
limitation reasonable attorneys' fees, arising out of or in connection with
becoming, being or having been an officer or director of the Employer, except in
relation to matters as to which the Employee shall be finally adjudged not to
have acted in good faith in the reasonable belief that his action or failure to
act was in the best interest of the Employer.
 
16.           Successors and Assigns; Assumption by Successors. All rights
hereunder shall inure to the benefit of the parties hereto, their personal or
legal representatives, heirs, successors or assigns. This Agreement may not be
assigned or pledged by the Employee. The Employer will require any successor
(whether direct or indirect, by purchase, assignment, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Employer in any consensual transaction expressly to assume this Agreement and to
agree to perform hereunder in the same manner and to the same extent that the
Employer would be required to perform if no such succession had taken place.
References herein to the Employer will be understood to refer to the successor
or successors of the Employer, respectively.
 
17.           Other Contracts. The Employee shall not, during the Term of this
Agreement, have any other paid employment (other than with a subsidiary or
affiliate of the Employer), except with the prior approval of the Board of
Directors of the Employer.
 
18.           Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter contained herein, and
supersedes all prior employment agreements and understandings, whether written
or oral.  All stock option agreements between the Employer and Employee shall
remain in effect.
 
19.           Amendments or Additions.  There are currently no oral
representations, agreements or understandings which affect the enforceability of
this Agreement, and no alteration or variation of the terms of this Agreement
can be valid unless made in writing and signed by both parties, wherein specific
reference is made to this Agreement.
 
20.           Section Headings.  The section headings used in this Agreement are
included solely for convenience and shall not affect, or be used in connection
with, the interpretation of this Agreement.
 
21.           Severability.  Each promise and provision contained in this
Agreement shall be enforceable independently of every other promise and
provision in this Agreement. If any provision contained in this Agreement is
determined to be partially or totally invalid or unenforceable in any respect,
such determination shall not affect any other provision of this Agreement, but
this Agreement shall be considered divisible as to such provision which shall
become null and void, leaving the remainder of this Agreement in full force and
effect.
 
22.           Governing Law. This Agreement shall be governed by the laws of the
United States where applicable and otherwise by the laws of the State of New
Hampshire, without giving effect to the conflicts of laws principles thereof.
 
23.           Arbitration of Disputes and Jury Waivers.

 
12

--------------------------------------------------------------------------------

 

 
(a)           The parties hereto agree to arbitrate any dispute, claim, or
controversy ("claim") against each other arising out of the cessation of the
Employee's employment, any claim of unlawful discrimination or harassment that
might or did arise during or as a result of the Employee's employment which
could have been brought before an appropriate government administrative agency
or in an appropriate court, including but not limited to claims of age
discrimination under the Age Discrimination in Employment Act of 1967, as
amended, as well as any claim or controversy arising under this Agreement. The
Arbitration shall be arbitrated by one arbitrator in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association. The decision or award of the arbitration shall be final
and binding upon the parties. Any arbitral award may be entered as a judgment or
order in any court of competent jurisdiction. Any claims under Sections 10 and
11 of this Agreement shall not be subject to arbitration, but shall be subject
to the remedies set forth in Section 13 hereof.
 
(b)           If for any reason this arbitration provision is declared
unenforceable, the Employee agrees to waive any right he may have to a jury
trial with respect to any dispute or claim against the Employer relating to this
Agreement, his employment, termination or any terms and conditions of
employment, including, but not limited to claims of age discrimination under the
Age Discrimination in Employment Act of 1967, as amended.
 


IN WITNESS WHEREOF, the parties have knowingly and voluntarily executed this
Agreement this 30th day of September, 2010.
 
PRESSTEK, INC. (the “Employer”)
 
/s/ Jeffrey Jacobson
Jeffrey Jacobson
Chairman, President and Chief Executive Officer




/s/ James R. Van Horn
James R. Van Horn
(the "Employee")







 
13
 
